DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Communication in response to the Amendment field on December 29, 2021 for Application No. 16/917,850 filed on June 30, 2020, title: “Secure Payment Transactions”.

Status of the Claims
Claims 1-20 were pending.  By the 12/29/2021, claims 1, 2, 14, and 20 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-20 remain pending in this application and have been examined.

Priority
This application is a CIP of US Application No. 16/491,580 filed on 09/06/2019 which is 371 of PCT/BG2017/000004 filed on 03/15/2017.  For the purpose of examination, the 03/15/2017 is considered to be the effective filing date.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in this Application on 07/14/2020.



Allowable Subject Matter
Claims 1-20 are pending in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The amended claims 1-20 are found to patent-eligible per the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  More specifically, the amended claim limitations “upon log-in, receiving an authorization session token from the terminal management server; receiving a request for payment transaction at the application for secure payment transactions; reading a contactless card by the application for secure payment transactions using a communication interface of the personal mobile communication device; sending payment information to a payment gateway of the terminal management server for processing, wherein the payment information comprises a last transaction token, and wherein the payment information is encrypted with the device key, and wherein the device key is decrypted using the private key prior to being used for encrypting the payment information; deleting the sent payment information from the application for secure payment transactions run on the personal mobile communication device; and receiving a response from the payment gateway about the payment transaction, wherein an approval triggers the payment gateway to send an approval response for execution of the payment transaction, wherein the approval response includes a renewed last transaction token for the client to substitute the last transaction token with the renewed last transaction token for subsequent payment transactions.” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As explained by the Applicant and 
Furthermore, the closest prior arts “Sheets” (US Pub. No. 2015/0019443A1) and “Li” (US Pub. No. 2016/0063498A1) on the record either individual or in combination did not teach every elements of the claims.  Also, an NPL (non-patent literature) search did not identify any reference that teach every elements of the claims.  Therefore, the claims are allowable over the prior arts of record.  
For these reasons, independent claims 1, 9, and 14 are allowed.  Dependent claims 2-8, 10-13, and 15-20 are also allowed because of their dependency on their respective independent claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697